SIMMS, Judge
(specially concurring) :
Careful study of the record in the instant case indicates it to be clearly distinguishable on a factual basis from the cases of Riggs v. State, Okl.Cr., 486 P.2d 643 (1971), and Brown v. State, Okl.Cr., 481 P.2d 475 (1971). In both the Riggs and Brown cases, supra, there was a complete absence of either circumstances or direct evidence to connect the defendants with actual possession of the contraband.
In this case the facts, even though they be circumstantial in nature, substantially establish possession of the contraband by the defendant, Jones.